Citation Nr: 0017147	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  94-07 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease, L4-5 and L5-S1 with degenerative 
spondyloarthritis, status post hemilumbar laminectomy with 
left radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1949 to 
February 1950, from November 1950 to October 1952 and from 
August 1954 to March 1956.  

This appeal arose from a July 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The RO granted entitlement to a 
temporary total convalescence evaluation for the service-
connected low back disability effective from December 31, 
1991 through March 31, 1992.  The prior 10 percent evaluation 
was reinstated effective April 1, 1992.  

In November 1992 the RO extended the temporary total 
convalescence evaluation through October 31, 1992, and 
reinstated the previous 10 percent evaluation for the low 
back disability effective Nov 1, 1992.  

In February 1993 the RO granted an increased evaluation of 20 
percent for the low back disability effective November 1, 
1992.  

The veteran presented oral testimony before a Hearing Officer 
at the RO in September 1993, a transcript of which has been 
associated with the claims folder.  The Hearing Officer 
affirmed the 20 percent evaluation for the low back 
disability in November 1993.

In September 1995 the RO affirmed the 20 percent evaluation 
for the low back disability, and denied entitlement to 
service connection for restless leg syndrome as secondary to 
the service-connected low back disability.  The veteran filed 
a notice of disagreement with the above determination in 
October 1995.  In July 1998 the RO issued a statement of the 
case addressing the denial of entitlement to service 
connection for neuralgia, left lateral femoral cutaneous 
nerve distribution with paresthesias and restless leg 
syndrome as secondary to the service-connected low back 
disability.  





However, the veteran never filed a substantive appeal with 
respect to this issue which, despite the RO's determination 
to the contrary, is not formally part of the current 
appellate review.  Nonetheless, this issue is further 
addressed below.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The Board notes that in his June 1998 statement on the 
veteran's behalf, the local representative makes references 
to temporary total evaluations pursuant to the criteria of 
38 C.F.R. §§ 4.29, 4.30 (1999) for hospitalizations in July 
1993 and January 1996.  While it appears that the RO 
endeavored to obtain pertinent hospital summaries in this 
regard, it never took any formal action on these claims for 
temporary total evaluations.  These issues have been neither 
procedurally prepared nor certified for appellate review and 
are accordingly referred to the RO for initial consideration 
and appropriate adjudicative action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.







The Board notes that the veteran's claim of entitlement to an 
increased evaluation for his service-connected low back 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his low back disability (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board, however, is not satisfied that all relevant facts 
have been properly developed to their full extent and that VA 
has met its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).

As the Board noted earlier, the veteran has raised the issue 
of entitlement to service connection for additional 
disability, to include restless leg syndrome, neuralgia of 
the left lateral femoral cutaneous nerve, and restricted 
movement of the left arm (September 1994) as secondary to his 
service-connected disability of the low back.  In this 
regard, the Board notes that in October 1997 a VA physician 
opined it was unlikely that impairment of the lateral femoral 
cutaneous nerve was related to the service-connected 
disability of the low back.  However, a December 1965 VA 
orthopedic examination report shows it was the opinion of the 
examiner that the veteran's clicking and jumping of his 
ankles and legs, especially at night in the recumbent 
position, was considered to be on the basis of the disc 
degeneration or some other irritation of his lumbosacral 
plexus.

The issue of whether the veteran's service-connected 
degenerative disc disease has additional manifestations is 
inextricably intertwined with the issue of entitlement to an 
increased evaluation for such service-connected disability, 
especially in view of the fact that the evidentiary record 
includes favorable competent medical opinion in this regard.



The veteran was last formally examined by VA as to the nature 
and extent of his service-connected low back disability in 
October 1997.  The examination does not address pain and 
functional loss.  DeLuca v. Brown, 8 Vet. App. 212 (1995), 
and application of 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  The 
VA Office of the General Counsel has issued a precedent 
opinion that appears to mandate such consideration in 
connection with evaluation under diagnostic code 5293, as is 
the veteran's case, held to be based on limitation of motion.  
VAOPGCPREC 36-97.

The Court has held that where the evidence does not 
adequately address the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), the Board 
is deferring adjudication of the appeal pending a remand of 
the case to the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify all the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records of 
treatment for his low back disability.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  



Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

2.  The RO should arrange for VA 
orthopedic and neurological examinations 
of the veteran by an orthopedic surgeon 
and a neurologist, or other appropriate 
specialists for the purpose of 
ascertaining the nature, extent of 
severity of the service-connected 
degenerative disc disease, and etiology 
of neuralgia of the left lateral femoral 
cutaneous nerve distribution with 
paresthesias and restless leg syndrome 
and any disablement of the left arm.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
separate copies of this remand should be 
made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations, and each examiner must 
annotate the examination reports in this 
regard.  Any further indicated special 
studies should be conducted.  

The examiners should record pertinent 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the veteran's service-
connected degenerative disc disease in 
light of the provisions of 38 C.F.R. §§ 
4.40 ,4.45, 4.59.  It is requested that 
the examiners provide explicit responses 
to the following questions:






(a) Does the service-connected 
degenerative disc disease cause 
weakened movement, excess 
fatigability, and incoordination, and 
if so, can the examiners comment on 
the severity of these manifestations 
on the ability of the veteran to 
perform average employment in a civil 
occupation?  If the severity of these 
manifestations cannot be quantified, 
the examiners must so indicate.

(b) With respect to subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected disability, the presence or 
absence of changes in condition of 
the skin indicative of disuse due to 
the service-connected disability, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the service-connected disability.

(c) The examiners are also requested 
to comment upon whether or not there 
are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
service-connected disability, and if 
such overlap exists, the degree to 
which the nonservice-connected 
problem creates functional impairment 
that may be dissociated from the 
impairment caused by the service-
connected disability.  




If the functional impairment created 
by the nonservice-connected problem 
cannot be dissociated, the examiners 
should so state.

The examiners must be requested to 
express an opinion as to whether 
neuralgia of the left lateral femoral 
cutaneous nerve distribution with 
paresthesias and/or restless leg 
syndrome and/or any left arm 
disablement found on examination is 
or are secondary or a manifestation 
of the service-connected degenerative 
disc disease.  If no such direct 
secondary relationship is found to 
exist, the examiners must express an 
opinion as to whether the service-
connected degenerative disc disease 
aggravates neuralgia of the left 
lateral femoral cutaneous nerve 
distribution with paresthesias and/or 
restless leg syndrome and/or any left 
arm disablement found on examination.  
If such aggravation is found present, 
the examiners must address the 
following medical issues:

(1) The baseline manifestations which 
are due to the effects of nonservice-
connected neuralgia of the left 
lateral femoral cutaneous nerve 
distribution with paresthesias and/or 
restless leg syndrome and/or any left 
arm disablement found on examination.

(2) The increased manifestations 
which, in the examiners' opinions, 
are proximately due to the service-
connected degenerative disc disease; 
and





(3) The medical considerations 
supporting an opinion that increased 
manifestations of nonservice-
connected neuralgia of the left 
femoral cutaneous nerve distribution 
with paresthesias and/or restless leg 
syndrome and/or any left arm 
impairment found on examination is or 
are proximately due to the service-
connected degenerative disc disease.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examinations reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should adjudicate 
the issues of entitlement to service 
connection for neuralgia of the left 
femoral cutaneous nerve distribution with 
paresthesias, restless leg syndrome, and 
any left arm disorder found on 
examination as secondary to the service-
connected degenerative disc disease with 
application of 38 C.F.R. § 3.310(a) and 
Allen v. Brown, 7 Vet. App. 439 (1995).  






The RO should also readjudicate the issue 
of entitlement to an increased evaluation 
for degenerative disc disease at L4, L5-
S1, with degenerative spondyloarthritis, 
status post left hemilumbar laminectomy 
and left radiculopathy with application 
of 38 C.F.R. §§ 4.40, 4.45, 4.59.  The RO 
must also document its consideration of 
the applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (1999).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

